Citation Nr: 1712137	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-10 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the RO in Detroit, Michigan. 

In November 2014, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain a new VA examination as additional post-service medical records were associated with the claims file that were not available to the examiner.  The Board notes that a VA examination was obtained in April 2015 and has been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran's April 2012 VA Form 9 and September 2013 VA Form 8 indicate the Veteran did not want a Board hearing.  However, an August 2016 letter from Senator Gary Peters asserts the Veteran requested a videoconference hearing which had not been scheduled.  The letter further states the Veteran was requesting an estimated time for his videoconference hearing to be scheduled.  The record indicates that the Veteran has not been scheduled for a hearing.  

An appellant is entitled to a hearing before the Board on request.  38 C.F.R. § 20.700 (2016).  Thus, a remand is required to schedule the videoconference hearing request for the appellant.  38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2016).

As such, the case must be remanded to the RO to schedule a Board videoconference hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2016).



Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for a Board videoconference hearing in accordance with the August 2016 request.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






